DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

PLEASE NOTE: Examiner reviewed the Applicants’ specification in order to find features that would place the claims in condition for allowance but was unsuccessful.

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Yang et al. (US 2019/0363832).  Yang teaches a detection period of a control channel in the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 19 recites the limitation "the uplink signal" in lines 12 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.  All 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 19, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Yang et al. (US 2019/0363832)
Regarding Claim 1, Jung teaches a terminal comprising: circuitry, which, in operation, calculates a transmission power using a first power control parameter corresponding to a first service in response to a predetermined condition relating to a control channel to be used for transmission of assignment information of an uplink signal being satisfied, and calculates the transmission power using a second power control parameter corresponding to a second service in response to the predetermined condition  not being satisfied (Figure 9, Sections 0030, 0079, 0083, an uplink (UL) grant is scheduled, which is assignment information as shown in Section 0030, the uplink grant is sent via a control channel in the downlink, the equations of Sections 0030, 0079 teach a plurality of different power control parameters such as c (j) and f sub  f,c (i, l) which can be adjusted based on the type of service such as ultra reliable low-latency 
Jung does not teach calculates a transmission power using a first power control parameter corresponding to a first service in response to a detection period of a control channel in the terminal being less than or equal to a predetermined value, and calculates the transmission power using a second power control parameter corresponding to a second service in response to the detection period being greater than the predetermined value
Yang, which also teaches a wireless communication system that provides URLLC and eMBB services, teaches a detection period of a control channel in the terminal being less than or equal to a predetermined value and a detection period being greater than the predetermined value (Sections 0414, 0417, both sections 0414 and 0417 teach that the detection period for a DCI (downlink control information), which is transmitted on a downlink control channel can be set thus rendering a myriad of scenarios wherein the detection period is less than, equal to, or greater than a particular value or number).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Yang for the purpose of efficiently performing operations of transmission and reception of a wireless signal as taught by Yang. The combination of Jung and Yang 
Regarding Claim 19, Jung teaches a transmission method comprising: calculating a transmission power using a first power control parameter corresponding to a first service in response to a predetermined condition relating to a control channel to be used for transmission of assignment information of an uplink signal being satisfied, and calculating the transmission power using a second power control parameter corresponding to a second service in response to the predetermined condition not being satisfied (Sections 0030, 0079, 0083, an uplink (UL) grant is scheduled, which is assignment information as shown in Section 0030, the uplink grant is sent via a control channel in the downlink, the equations of Sections 0030, 0079 teach a plurality of different power control parameters such as c (j) and f sub  f,c (i, l) which can be adjusted based on the type of service such as ultra reliable low-latency (URLLC) service or enhanced mobile broadband (eMBB) as shown in Section 0083, the conditions of a URLLC service or a eMBB service); and transmitting an uplink signal using the calculated transmission power (Sections 0030, 0079, the uplink signal power is calculated using the power control parameters in the equations such as c (j) and f sub  f,c (i, l)).
Jung does not teach calculating a transmission power using a first power control parameter corresponding to a first service in response to a detection period of a control 
Yang, which also teaches a wireless communication system that provides URLLC and eMBB services, teaches a detection period of a control channel in the terminal being less than or equal to a predetermined value and a detection period being greater than the predetermined value (Sections 0414, 0417, both sections 0414 and 0417 teach that the detection period for a DCI (downlink control information), which is transmitted on a downlink control channel can be set thus rendering a myriad of scenarios wherein the detection period is less than, equal to, or greater than a particular value or number).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Yang for the purpose of efficiently performing operations of transmission and reception of a wireless signal as taught by Yang. The combination of Jung and Yang teaches calculates a transmission power using a first power control parameter corresponding to a first service in response to a detection period of a control channel in the terminal being less than or equal to a predetermined value, and calculates the transmission power using a second power control parameter corresponding to a second service in response to the detection period being greater than the predetermined value.
Regarding Claim 18, The above Jung combination teaches all of the claimed limitations recited in Claim 1.   Jung further teaches wherein the transmission power 
Regarding Claim 21, The above Jung combination teaches all of the claimed limitations recited in Claim 18.  Jung further teaches wherein the first service is Ultra-Reliable and Low Latency Communications (URLLC), and the second service is different from URLLC (Section 0083, URLLC and eMBB which is different from URLLC).
Regarding Claim 23, The above Jung combination teaches all of the claimed limitations recited in Claim 1.  Yang further teaches reception circuitry, which, in operation, receives control information indicating the detection period (Sections 0414, 0417, both sections 0414 and 0417 teach that the detection period for a DCI (downlink control information), the mobile or UE detects the DCI on the downlink thus said UE will need reception circuitry, in order to detect said DCI the UE will need know the detection period thus there will be some kind of indication of the detection period to the UE).

Claims 16, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of He et al. (US 2018/0249458) and in further view of Kwon et al. (US 2011/0274099)

Jung does not teach calculates a transmission power using a first power control parameter corresponding to a first service in response to a number of resources of uplink control information being equal to or greater than a predetermined threshold value, wherein the uplink control information is included in an uplink signal and is a response signal to downlink data of the first service, calculates the transmission power using a second power control parameter corresponding to a second service in response 
He, which also teaches a wireless communication system, teaches a number of resources of uplink control information being equal to or greater than a predetermined threshold value (Section 0029, He teaches the allocation of resources for an uplink control channel (PUCCH), Resource elements in wireless/RF systems are not in abundance and therefore limited thus there will be a threshold associated with said limitation.  This produces a myriad of scenarios wherein the number of resource elements is equal to, greater than, or less than threshold) and a number of resources of the uplink control information being less than the predetermined threshold value (Section 0029, He teaches the allocation of resources for an uplink control channel (PUCCH), Resource elements in wireless/RF systems are not in abundance and therefore limited thus there will be a threshold associated with said limitation.  This produces a myriad of scenarios wherein the number of resource elements is equal to, greater than, or less than threshold).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of He for the purpose of efficiently transmitting signals on the uplink as taught by He.  
Kwon, which also teaches a wireless communication system, teaches wherein the uplink control information included in the uplink signal and is a response signal to downlink data of a service (Sections 0049, 0050).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with 
Regarding Claim 20, Jung in view of He and in further view of Kwon teaches all of the claimed limitations recited in Claim 16.  Jung further teaches wherein the transmission power calculated using the first power control parameter is greater than the transmission power calculated using the second power control parameter (Sections 0030, 0079, the uplink signal power is calculated using the power control parameters in the equations such as c (j) and f sub  f,c (i, l), these power control parameters can change thus rendering a scenario wherein the transmission power defined by said power control parameters changes thus further rendering a scenario wherein power in one instance is greater than the transmission power in another instance).
Regarding Claim 22, Jung in view of He and in further view of Kwon teaches all of the claimed limitations recited in Claim 21.  Jung further teaches wherein the second service is enhanced mobile broadband (eMBB) (Section 0083).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Yang et al. (US 2019/0363832), as applied to Claim 1 set forth above, and further in view of Park et al. (US 2016/0227491)
Regarding Claim 24, Jung in view of Yang teaches all of the claimed limitations recited in Claim 1.  Jung in view of Yang does not teach wherein the first power control
parameter includes a first set number that indicates a first power control parameter set, and the second power control parameter includes a second set number that indicates a second power control parameter set.
Park, which also teaches the use of power control in a wireless system, teaches wherein the first power control parameter includes a first set number that indicates a first power control parameter set, and the second power control parameter includes a second set number that indicates a second power control parameter set (Section 0142, the value of the bits are the numbers).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Park for the purpose of effectively controlling the power of a sounding reference signal (SRS) as taught by Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean